DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (FIG. 3) in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that Species A and Species B have unity of invention because they incorporate the special technical features of claims 1 and 2, or claims 1, 12 and 14.  This is not found persuasive because as shown below, the common technical feature of Species A and Species B (i.e., the features of claims 1 and 2, or claims 1, 12 and 14) is not a special technical feature as it does not make a contribution over the prior art in view of the cited prior art. See the below rejection of claims 1, 2, 12 and 14. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Objections
Claim 11 is objected to because of the following informalities.
Claim 11 recites, “…anode platen” (emphasis added). The term “platen” is believed to be a typo for the term, “plate.” Appropriate correction is required.

Claim Interpretation
The term, “welded,” or “welded… by resistance welding” is being interpreted as a product-by-process claim limitation. It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113 §I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, the above terms are being interpreted as meaning forming a metallurgical bond. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US6432574B1).
Regarding claim 1,  Suzuki discloses an electrode assembly (cylindrically shaped battery element 6, FIG. 2A; col. 6, lines 21-32) comprising:
	a cathode plate (positive electrode 3, FIG. 2A and 3A; col. 6, lines 21-32) to which a cathode tab (electrode tab 9, FIG. 2B; col. 6, lines 53-64) is attached;
	an anode plate (negative electrode 4, FIG. 3A; col. 6, lines 21-32); and
	a separator (separator 5, FIG. 2A; col. 6, lines 21-32) interposed between the cathode plate and the anode plate, the electrode assembly being wound while the cathode plate, the separator, and the anode plate are laminated (col. 6, lines 21-32), 
wherein the cathode plate protrudes more upward than the separator and the anode plate so as to be exposed through an upper surface of the electrode assembly, and the anode plate protrudes more downward than the separator and the cathode plate so as to be exposed through a bottom surface of the electrode assembly (see FIG. 3A, which shows the disposition of the cathode plate and anode plate; see relative dimension “h” of FIG. 3A and discussion at col. 9, lines 24-31),
wherein the cathode tab (electrode tab 9):
extends along the upper surface of the electrode assembly (see FIG. 2B, which shows the electrode tab extends along the surface of the electrode assembly; see also FIG. 2A) while in contact with the cathode plate (the electrode tab contacts the free side region 7) exposed through the upper surface of the electrode assembly (see FIG. 3A and 2B), and is welded to a plurality of cathode plates being contacted (electrode tab 9 is ultrasonically welded to depressed portion 8, see FIG. 2B and col. 6, lines 60-67).
Suzuki does not explicitly teach an anode tab attached to the anode plate, wherein the anode tab extends along the bottom surface of the electrode assembly while in contact with the anode plate exposed through the bottom surface of the electrode assembly, and is welded to a plurality of anode plates being contacted. Suzuki teaches that the negative plate 4 is connected to the battery can 2 (col. 7, lines 54-60), but is silent as to the structure of connection.
Nonetheless, the person having ordinary skill in the art (“skilled person”) could have duplicated the structure of the cathode tab (see claim mapping above) to arrive at the claimed invention wherein the anode plate has an anode tab attached thereto, the anode tab extends along the bottom surface of the electrode assembly while in contact with the anode plate exposed through the bottom surface of the electrode assembly, and is welded to a plurality of anode plates being contacted. Moreover, the background ([0002]) of the instant application discusses a cathode plate and an anode plate as prior art. The structure of an anode plate necessarily includes an anode tab to electrically connect it to a terminal (e.g., the case/can of the battery). Thus, an anode tab is a necessary component in such a battery. Lastly, the anode tab appears to be illustrated in FIG. 2A (the dark black portion appears to be an illustrated anode tab connected to the alleged anode plate and folded over in a similar manner to the illustrated cathode tab that is discussed in Suzuki), but not referred to in the specification.
Thus, absent evidence of a new and unexpected result, it would have been obvious before the effective filing date of the claimed invention to have duplicated the cathode structure of Suzuki to arrive at the claimed invention. See MPEP 2144.04 §VI.B.
Regarding claim 2, Suzuki teaches the electrode assembly of claim 1 as described above. Suzuki also teaches wherein the cathode plate comprises:
	a cathode current collector plate (stripe-shaped positive electrode collector 21, FIG. 3A) which is a plate-shaped metal foil (stripe-shaped positive electrode collector, FIG. 3a; col. 6, lines 33-42); and
	a cathode coating layer (positive electrode active material layer 22, FIG. 3A; col. 7, lines 66 to col. 8, line 1) covering a first surface and a second surface of the cathode current collector plate (see FIG. 3A; the limitation is met because the battery has a sandwich structure (col. 6, lines 24-27) and both sides of the current collector would necessarily be coated),
wherein the cathode current collector plate includes:
a first cathode uncoated portion (active material free side region 7, FIG. 3A; col. 6, lines 33-43) without the cathode coating layer on the first surface (FIG. 3a shows the first surface) and 
a second cathode uncoated portion without the cathode coating layer at a top portion in the lengthwise direction on both surfaces of the electrode assembly, wherein the second cathode uncoated portion is exposed to the upper surface of the electrode assembly (Suzuki does not expressly discuss the opposing side to the cathode current collector, but teaches that the battery has a sandwich structure (col. 6, lines 24-27) that the structure would be inherent to).  
Regarding claim 5, Suzuki teaches the electrode assembly of claim 2 as described above. Suzuki also teaches wherein the cathode tab (electrode tab 9, FIG. 2B) comprises:
	a cathode fixing portion (first contact part 9a of positive electrode connecting tab 9, FIG. 2b; col. 6, lines 56-60) attached and welded to the first cathode uncoated portion on the first surface of the cathode current collector plate (the first contact part 9a is welded to the uncoated portion, see col. 6, lines 59-63);
	a cathode extending portion bent from a top end of the cathode fixing portion and extending along the upper surface of the electrode assembly to then be welded to the second cathode uncoated portion (the portion of the tab 9 disposed upon the depressed portion 8 meets the limitation); and
	 a cathode protruding portion (second contact part 9b of positive electrode tab 9, FIG. 2B; col. 7, lines 5-13) bent from the cathode extending portion (second contact part 9b is connected to the bent portion (intermediate part 9c); col. 7, lines 13-15) and extending and protruding upward in the lengthwise direction of the electrode assembly (see FIG. 2B, the alleged protruding portion 9b extends upwards toward battery header 10, see FIGs. 2A and 2B).  
Regarding the above limitations of “welded to the first cathode uncoated portion” and “welded to the second cathode uncoated portion,” the electrode tab 9 is welded to the depressed portion 8 and is therefore welded to both sides of the cathode uncoated portions, i.e., the metallurgical bond more likely than not forms on both sides of the cathode plate.
Regarding claim 6, Suzuki teaches the electrode assembly of claim 5 as described above. Suzuki also teaches wherein the cathode extending portion includes a plurality of cathode welding portions welded to the second cathode uncoated portion being in contact with the cathode extending portion at the second cathode uncoated portion exposed to the upper surface of the electrode assembly. See col. 6, lines 60-64, the first contact part 9a of electrode tab 9 is welded to depressed portion 8, see FIG. 2B.
	Regarding the term, “laser-welded,” this term is considered product-by-process language. See claim interpretation above. The limitation is met since the resistance welding of Suzuki forms a metallurgical bond. 
Regarding claim 11, Suzuki teaches the electrode assembly of claim 1 as described above. Suzuki also teaches wherein the separator extends and protrudes more downward than the cathode plate in the lengthwise direction of the electrode assembly, while extending and protruding more upward than the anode plate in the lengthwise direction of the electrode assembly. See col. 6, lines 33-43 and col. 7, lines 45-53.
Regarding claim 12, Suzuki teaches a secondary battery (secondary battery 1, FIG. 2A; col. 6, lines 21-33) comprising:
	the electrode assembly of claim 1 (see rejection of claim 1 above);
	a case (battery can 2, FIG. 2A; col. 6, lines 21-33) provided with an internal space and accommodating the electrode assembly and an electrolyte solution in the internal space (see FIG. 2A); and
	 a cap assembly (battery header 10, conductive connective portion 11 form the cap assembly; col. 7, lines 3-5) coupled to a top portion of the case and sealing the case (see FIG. 2A).
Regarding the limitation, “wherein the anode tab welded to the bottom surface of the electrode assembly is welded to the bottom surface of the case by resistance welding,” it is noted that the anode tab of claim 1 is a duplicated part of the cathode tab. Moreover, the limitation of “the anode tab is welded… by resistance welding” is product-by-process language. See claim interpretation above. 
Suzuki teaches that the electrode tab 9 is bonded to the conductive connective portion 11 (col. 7, lines 3-13), which the undersigned is of the opinion that “metallurgically bonded” is the same structural limitation that would result from “resistance welding.” Moreover, Suzuki teaches that the second side of the electrode assembly is bonded with the bottom of the battery can 2 (col. 7, lines 53-60). Thus, in duplicating the cathode tab of Suzuki to form the anode tab, the skilled person would have necessarily modified Suzuki such that, “the anode tab is metallurgically bonded to the bottom surface of the electrode assembly.”
Regarding claim 13, Suzuki teaches the secondary battery of claim 12 as described above.   Suzuki also teaches wherein the cathode tab bent and extending upward from a region welded to the top surface of the electrode assembly in the lengthwise direction of the electrode assembly to then be welded to the cap assembly, see FIG. 2A. The contact part 9b of the positive electrode tab 9 of Suzuki is bonded to the bottom of conductive connective portion 11 (col. 7, lines 5-10) and thus the limitation is met. See claim interpretation above. 
Regarding claim 14, Suzuki teaches the secondary battery of claim 12 as described above. Suzuki also teaches wherein the cathode plate comprises:
	a cathode current collector plate (stripe-shaped positive electrode collector 21, FIG. 3A) which is a plate-shaped metal foil (stripe-shaped positive electrode collector, FIG. 3a; col. 6, lines 33-42); and
a cathode coating layer (positive electrode active material layer 22, FIG. 3A; col. 7, lines 66 to col. 8, line 1) covering a first surface and a second surface of the cathode current collector plate (see FIG. 3A; the limitation is met because the battery has a sandwich structure (col. 6, lines 24-27) and both sides of the current collector would necessarily be coated), 
wherein the cathode current collector plate includes a first cathode uncoated portion (active material free side region 7, FIG. 3A; col. 6, lines 33-43) without the cathode coating layer on the first surface, and 
a second cathode uncoated portion without the cathode coating layer at a top portion in the lengthwise direction on both surfaces of the electrode assembly, wherein the second cathode uncoated portion is exposed to the upper surface of the electrode assembly  (Suzuki does not expressly discuss the opposing side to the cathode current collector, but teaches that the battery has a sandwich structure (col. 6, lines 24-27) that the structure would be inherent to).  
Regarding claim 17, Suzuki teaches the secondary battery of claim 14 as described above. Suzuki also teaches wherein the cathode tab (electrode tab 9, FIG. 2B)  comprises:
	a cathode fixing portion (first contact part 9a of positive electrode connecting tab 9, FIG. 2b; col. 6, lines 56-60) attached and welded to the first cathode uncoated portion on the first surface of the cathode current collector plate (the first contact part 9a is welded to the uncoated portion, see col. 6, lines 59-63);
	a cathode extending portion bent from a top end of the cathode fixing portion and extending along the upper surface of the electrode assembly to then be welded to the second cathode uncoated portion (the portion of the tab 9 disposed upon the depressed portion 8 meets the limitation); and
	 a cathode protruding portion (second contact part 9b of positive electrode tab 9, FIG. 2B; col. 7, lines 5-13) bent from the cathode extending portion (second contact part 9b is connected to the bent portion (intermediate part 9c); col. 7, lines 13-15) and extending and protruding upward in the lengthwise direction of the electrode assembly (see FIG. 2B, the alleged protruding portion 9b extends upwards toward battery header 10, see FIGs. 2A and 2B).  
Regarding the above limitations of “welded to the first cathode uncoated portion” and “welded to the second cathode uncoated portion,” the electrode tab 9 is welded to the depressed portion 8 and is therefore welded to both sides of the cathode uncoated portions.
Regarding claim 18, Suzuki teaches the secondary battery of claim 17 as described above. Suzuki also teaches wherein the cathode extending portion includes a plurality of cathode welding portions laser-welded to the second cathode uncoated portion being in contact with the cathode extending portion at the second cathode uncoated portion exposed to the upper surface of the electrode assembly. See col. 6, lines 60-64, the first contact part 9a of electrode tab 9 is welded to depressed portion 8, see FIG. 2B.  
Regarding the term, “laser-welded,” this term is considered product-by-process language. See claim interpretation above. The limitation is met since the resistance welding of Suzuki forms a metallurgical bond.
Claims 3, 7-9, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US6432574B1) in view of Endo (WO2013038677A1). A machine translation of Endo accompanies this Action and is referred to below.
Regarding claims 3 and 15, Suzuki teaches the electrode assembly of claim 2 and the secondary battery of claim 14 as described above.
Suzuki does not teach wherein the first cathode uncoated portion of the cathode plate is provided at a center of the first surface of the cathode current collector plate.
However, Endo teaches the deficient limitation. Endo relates to an electrode plate structure ([002]) for a secondary battery, specifically a cylindrical battery (FIG. 1) and is thus analogous art. 
Endo teaches a configuration for a secondary battery (FIGS. 2(a) and 2(b)) where the first cathode uncoated portion (exposed portion 22, FIG. 2(a)) of the cathode plate (positive electrode plate 1a, FIG. 2(a)) is provided at a center of the first surface of the cathode current collector plate (see FIG. 2(a)).
Accordingly, Suzuki and Endo as a whole teach all of the prior art elements claimed, with the only difference between the claimed invention and Suzuki and Endo being the lack of an actual combination of the elements. Nonetheless, the skilled person could have combined the deficient elements of Suzuki according to the methods of Endo, and in combination, each element would have performed the same function as it does separately. In other terms, the electrode tab of Suzuki would perform the function of current collecting and the exposed portion of Endo would perform the function of allowing to weld (see [063]) an end of the electrode tab to the cathode plate. The skilled person would have recognized that the results of the combination were predictable, i.e., the electrode tab would have predictably functioned as a current collector. Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Suzuki with Endo by combining the prior art elements according to known methods to yield predictable results, see MPEP 2143 §I.A.
Regarding claims 7 and 19, Suzuki teaches the electrode assembly of claim 1 and the secondary battery of claim 12 as described above. Suzuki also teaches wherein the anode plate comprises:
	an anode current collector plate (negative electrode collector 23, FIG. 3A; col. 8, lines 5-7) formed of a plate-shaped metal foil (stripe-shaped negative electrode collector 4, col. 6, lines 30-32); and
	an anode coating layer covering a first surface and a second surface of the anode current collector plate (negative electrode active material layer 24, FIG. 3A, col. 8, lines 7-10; the battery has a sandwich structure (col. 6, lines 24-27) so both sides are coated in this manner), wherein the anode current collector plate includes:
a second anode uncoated portion (active material free side region 15, FIG. 3A; col. 8, lines 30-33) without the anode coating layer at a bottom portion in the lengthwise direction on both surfaces of the electrode assembly (see FIG. 3A), wherein the second anode uncoated portion is exposed to the bottom surface of the electrode assembly (see FIG. 3A).  
Suzuki does not teach a first anode uncoated portion without the anode coating layer at a winding trailing edge of the first surface thereof.
However, Endo teaches the deficient limitation. Endo relates to an electrode plate structure ([002]) for a secondary battery, specifically a cylindrical battery (FIG. 1) and is thus analogous art. 
Endo teaches a configuration for a secondary battery (FIGS. 2(a) and 2(b)) with an anode current collector plate (negative electrode plate 2b, FIG. 2(b); [052]) having a first anode uncoated portion (exposed portion 31, FIG. 2(b); [052]) without the anode coating layer at a winding trailing edge of the first surface thereof (see FIG. 2(b)).
Accordingly, Suzuki and Endo as a whole teach all of the prior art elements claimed, with the only difference between the claimed invention and Suzuki and Endo being the lack of an actual combination of the elements. Nonetheless, the skilled person could have combined the deficient elements of Suzuki according to the methods of Endo, and in combination, each element would have performed the same function as it does separately. In other terms, the negative electrode tab of Suzuki (as modified above in the rejection of claim 1 where the anode tab is a duplicate of the cathode tab) would perform the function of current collecting and the exposed portion of Endo would perform the function of allowing to weld (see [068]) an end of the electrode tab to the anode plate. The skilled person would have recognized that the results of the combination were predictable, i.e., the electrode tab would have predictably functioned as a current collector. Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Suzuki with Endo by combining the prior art elements according to known methods to yield predictable results, see MPEP 2143 §I.A.
Regarding claims 8 and 20, Suzuki in view of Endo teaches the electrode assembly of claim 7 and the secondary battery of claim 19 as described above. Suzuki as modified above in claim 1 (see above, the anode tab is a duplicated part of the cathode tab) also necessarily teaches wherein the anode tab comprises:
	an anode fixing portion (first contact part 9a of electrode connecting tab 9, FIG. 2b; col. 6, lines 56-60) attached and welded to the first anode uncoated portion of the first surface of the anode current collector plate (see rejection of claims 7 and 19 above; the combination of prior art elements as discussed above necessarily meet this limitation); and
	 an anode extending portion bent from the bottom end of the anode fixing portion and extending along the bottom surface of the electrode assembly to then be welded to the second anode uncoated portion (the portion of the tab 9 disposed upon the depressed portion 8 meets the limitation).  
Regarding claim 9, Suzuki in view of Endo teach the electrode assembly of claim 8 as described above. Suzuki as modified in claim 1 also necessarily teaches wherein the anode extending portion includes a plurality of anode welding portions welded to the second anode uncoated portion being in contact with the anode extending portion at the second anode uncoated portion exposed to the bottom surface of the electrode assembly. See col. 6, lines 60-64, the first contact part 9a of electrode tab 9 is welded to depressed portion 8, see FIG. 2B.  
	Regarding the term, “laser-welded,” this term is considered product-by-process language. See claim interpretation above. The limitation is met since the resistance welding of Suzuki forms a metallurgical bond.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US6432574B1) in view of Endo (WO2013038677A1), and further in view of Hirose (US20080305395A1).
Regarding claim 10, Suzuki teaches the electrode assembly of claim 7 as described above. 
Suzuki does not teach wherein the anode coating layer is a silicon-based anode active material.  
However, Hirose teaches the deficient limitation. Hirose relates to an anode (abstract) for use in a cylindrical battery ([0112], FIG. 7) and is thus analogous art. Hirose teaches  using silicon as an anode active material ([0044]).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Suzuki with Hirose such that the anode coating layer is a silicon-based anode active material.  The skilled person would have been motivated to do so to obtain high energy density of the battery ([0044]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        

/CHRISTINA CHERN/Primary Examiner, Art Unit 1721